Citation Nr: 1025777	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Propriety of reduction for service-connected depression from 
100 to 30 percent.

2.  Propriety of reduction for service-connected migraine and 
tension headaches from 50 to zero percent (noncompensable).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to August 
1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in December 2005 and 
March 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  By the December 2005 rating 
decision, the RO proposed to reduce the assigned ratings for the 
Veteran's service connected depression from 100 to 30 percent, 
and her headaches from 50 to zero percent.  The subsequent March 
2006 rating decision effectuated these reductions, both effective 
from June 1, 2006.

The Veteran provided testimony before the undersigned Veterans 
Law Judge in March 2010.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The RO complied with the procedural requirements in reducing 
the assigned ratings for the Veteran's service-connected 
depression and headaches.

2.  The Veteran's service-connected depression is manifested by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, and 
chronic sleep impairment; i.e., she satisfies the criteria for 
the current 30 percent rating under the relevant rating criteria.

3.  The Veteran's service-connected depression is not manifested 
by total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name; i.e., she did not satisfy 
the criteria for a 100 percent rating under the relevant rating 
criteria.

4.  Although the record reflects the Veteran experiences frequent 
headaches, the evidence does not reflect they are prostrating in 
nature; i.e., she did not satisfy the criteria for a compensable 
rating under the relevant rating criteria.


CONCLUSIONS OF LAW

1.  Inasmuch as the RO's reduction of the assigned rating for the 
service-connected depression from 100 to 30 percent was proper, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.2, 4.10, 4.103, Diagnostic Code 9434 (2009).

2.  Inasmuch as the RO's reduction of the assigned rating for the 
service-connected headaches from 50 to zero percent was proper, 
the benefit sought on appeal is denied.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

It is noted, however, that this appeal stems from disagreement 
with a 38 C.F.R. 
§ 3.105(e) reduction and is not based on a claim or application 
for benefits.  The regulations pertaining to the reduction of 
evaluations for compensation contain their own notification and 
due process requirements, which will be discussed in greater 
detail below.  See 38 C.F.R. § 3.105(e), (i) (2009).  For this 
reason, the Board concludes that the VCAA does not apply to the 
claim decided herein.

The Board further notes that even if the VCAA were applicable in 
the instant case, the duties to notify and assist have been 
satisfied.  In pertinent part, the Veteran was sent 
correspondence in June 2009 which summarized VA's duty to assist, 
and summarized the relevant rating criteria for evaluating both 
depression and headaches.  The Veteran has also actively 
participated in the processing of her case, and the statements 
submitted in support of her claims have indicated familiarity 
with the requirements for the benefits sought on appeal.  For 
example, in an October 2009 statement, the Veteran's accredited 
representative cited to relevant regulatory criteria  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Moreover, 
various records were obtained and considered in conjunction with 
this case, and the Veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.  She 
has had the opportunity to present evidence and argument in 
support of her case, to include at the March 2010 hearing.  
Further, she was accorded VA examinations in August 2005 which 
included relevant findings as to the symptomatology of both 
disabilities, and no inaccuracies or prejudice have been 
demonstrated therein.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence but only after following certain procedural 
guidelines.  First there must be a rating action proposing the 
reduction, and giving the veteran 60 days to submit additional 
evidence and request a predetermination hearing.  If a hearing is 
not requested, and reduction is considered to be still warranted, 
a rating action will be taken to effectuate the reduction.  38 
C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction 
will be the last day of the month in which a 60-day period from 
the date of notice to the veteran of the final action expires.  
38 C.F.R. § 3.105(e), (i)(2)(i).

The Board notes that the provisions of 38 C.F.R. § 3.344(a) and 
(b), which govern reductions of rating in effect for five or more 
years, do not apply in this case because, even though service 
connection was established for both depression and headaches from 
August 1996, the 100 percent rating for the depression, as well 
as the 50 percent rating for the headaches, were in effective 
from April 12, 2004, to June 1, 2006.

In this case, the RO followed proper procedure in reducing the 
assigned ratings for the Veteran's service-connected depression 
and headaches.  She underwent VA medical examinations in August 
2005, and the subsequent December 2005 rating decision proposed 
to reduce the assigned ratings.  The notification letter for this 
rating decision informed her that she had 60 days in which to 
submit evidence, and of her right to request a predetermination 
hearing.  She submitted additional evidence, but did not request 
a predetermination hearing although she subsequently provided 
testimony at the March 2010 Board hearing.  Thereafter, the 
proposed reductions were effectuated by the March 2006 rating 
decision, effective from June 1, 2006, which is consistent with 
the requirement that effective date of the reduction will be the 
last day of the month in which a 60-day period from the date of 
notice to the veteran of the final action expires.  Inasmuch as 
the RO followed proper procedure, the Veteran is not entitled to 
the benefit sought on appeal on that basis.   

Therefore, the Board must now address whether the competent 
evidence warranted a reduction in the assigned rating.

In considering the propriety of a reduction, the Board must focus 
on the evidence available to the RO at the time the reduction was 
effectuated although post-reduction medical evidence may be 
considered in the context of considering whether actual 
improvement was demonstrated.  Cf. Dofflemyer v. Derwinski, 2 
Vet. App. 277, 281-82 (1992).  Here, the proposed reduction was 
made following VA medical examinations conducted in August 2005.  
The record also reflects the Veteran was scheduled to undergo new 
VA arranged medical examinations in March 2007, but were canceled 
by the Veteran as she reported she would be unable to attend.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to 
assist is not a "one-way street."  If the veteran wants help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence.).  Moreover, the Board observes that a June 
2007 rating decision, in part, denied the Veteran's claims of 
entitlement to increased ratings for her service-connected 
depression and headaches, and she did not appeal.

In evaluating service-connected disabilities, the law mandates 
that such disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in light 
of the whole recorded history, reconciling the various reports 
into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations applies, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In evaluating a service-connected disability, the Board will only 
consider the factors as enumerated in the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Depression

Diagnostic Code 9434 provides that major depression is evaluated 
under the general rating formula used to rate psychiatric 
disabilities other than eating disorders, pursuant to 38 C.F.R. § 
4.130.  When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication warrants 
a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

In addition, the law provides that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

In this case, the August 2005 VA mental disorders examination 
does not reflect the Veteran's service-connected depression 
satisfied the criteria for a 100 percent rating; i.e., it was not 
manifested by total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  For example, it was 
noted that she was overall oriented in all spheres; her responses 
to questions were thoughtful and complete and she did demonstrate 
an adequate fund of knowledge; and her speech was found to be, 
overall, of a pleasant rhythm, with volume normal; her cognitions 
were well-organized to topic and without indication of psychotic 
processes, without indication of delusional disorder, loose 
associations, or organicity; and she appeared clean and well-
groomed at the time of this examination.  

The August 2005 VA examiner further found that the Veteran had a 
global assessment of functioning (GAF) score of 45 to 50, and 
indicated that this was the highest level in the last six (6) 
months as well.  Such designations are based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference 
the VA's adoption of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV), for rating purposes).  
Moreover, the examiner stated that the overall impact of the 
Veteran's present psychological distress did pose moderate to 
severe limitations for her in occupational endeavors secondary to 
periods of irritability associated with chronic pain, 
difficulties with concentration associated with chronic pain, 
sleep disturbances.  Nevertheless, she remained overall competent 
to handle her own financial affairs and act responsibly in her 
own financial best interest.  In addition, the examiner described 
her as having moderate social isolation.  Therefore, it is clear 
the Veteran did not have total occupational and social impairment 
due to her service-connected depression.

In view of the foregoing, the Board finds that the record clearly 
reflects a reduction from the assigned 100 percent rating was 
warranted in this case.  Moreover, the assigned rating of 30 
percent is consistent with the Veteran's symptomatology of 
depression, anxiety, and chronic sleep impairment.  The Board 
further finds that this rating adequately reflects her level of 
occupational and social impairment.

The Board also observes that the evidence added to the record 
since the time of the August 2005 VA examination is consistent 
with these findings.  For example, even though the Veteran was 
hospitalized for 6 days from January to February 2006 for her 
depression, her GAF score at the time of discharge was 55, which 
reflects moderate impairment.  Moreover, mental status evaluation 
on admission found her to be alert and attentive; grooming 
appropriate; her speech had normal rate/rhythm, and volume; she 
had no hallucinations, delusions, or obsession; no suicidal 
ideation; her thought processes were found to be coherent; though 
content was goal directed; her insight was good; and her judgment 
was fair.  Similar findings were made at the time of her 
discharge except for judgment which was found to be poor/fair in 
that she continued to give money to family even though she could 
not afford it.  Additionally, it was noted that she was oriented 
times 3.

The Board acknowledges that the Veteran, to include at her March 
2010 hearing, emphasized her social isolation as showing her 
depression resulted in impairment in excess of what was indicated 
by the current 30 percent rating.  However, as stated above, when 
evaluating the level of disability from a mental disorder, the 
rating agency will consider the extent of social impairment, but 
shall not assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  Moreover, the record indicates that the 
Veteran's social isolation is due to a combination of her 
depression and physical disabilities, both service-connected and 
nonservice-connected.  

For these reasons, the Board finds that the reduction of the 
assigned rating for the Veteran's service-connected depression 
from 100 to 30 percent was proper in this case, and that the 
record does not reflect a rating in excess of 30 percent is 
warranted.  Therefore, the benefit sought on appeal must be 
denied.





Analysis - Headaches

Migraine headaches are evaluated pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under this Code, a noncompensable (zero 
percent) disability rating is assigned for less frequent attacks 
than for a 10 percent rating.  A 10 percent disability evaluation 
is warranted for characteristic prostrating attacks, averaging 
one in 2 months over the last several months.  A 30 percent 
disability rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent rating 
is assigned for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.

The Board observes that the rating criteria do not define 
"prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. 
App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 
verbatim but does not specifically address the matter of what is 
a prostrating attack.).  By way of reference, the Board notes 
that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is 
defined as "utter physical exhaustion or helplessness."  A very 
similar definition is found in DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is 
defined as "extreme exhaustion or powerlessness."  This is of 
particular importance in the instant case, as the record clearly 
reflects the Veteran experiences frequent headaches, and the 
resolution of the appeal turns on whether she has experienced 
"prostrating" headaches.

In this case, the Board observes that the August 2005 VA 
examination noted, in part, that the Veteran was currently taking 
Naproxen twice a day for the past 5 months, which afforded her 
only temporary relief.  However, while the examination itself 
included neurologic findings, it did not appear to contain any 
reference to the overall nature and severity of the recurrent 
headaches, to include whether they were "prostrating."  
Therefore, clarification was requested and provided by a 
September 2005 addendum, in which the examiner stated he had 
reviewed all treatment records from August 2001 to present and 
saw no notes referring to headaches other than the VA 
examinations conducted in April 2004 and August 2005.  Moreover, 
the examiner stated he saw no indication in the medical records 
that these headaches were prostrating or caused severe economic 
inadaptability.  Consequently, the examiner concluded that, while 
the Veteran was having ongoing frequent headaches, these were not 
the point of focus throughout her VA treatment records from 2001 
to the present, and once again there was no indication from the 
records that the headaches were prostrating or causing severe 
economic inadaptability.

In short, the evidence at the time of the rating reduction for 
the service-connected headaches was to the effect that they did 
not result in severe economic inadaptability which was necessary 
for a 50 percent rating.  More importantly, the opinion of the VA 
examiner was that the Veteran was not experiencing prostrating 
headaches at all.  As such, the record clearly indicated she did 
not meet even the criteria for a minimal compensable rating of 10 
percent under Diagnostic Code 8100, that is characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  The Board further notes that the subsequent 
treatment records primarily concern conditions other than the 
Veteran's service-connected headaches, and they do not indicate 
she experiences prostrating attacks to the extent necessary for a 
compensable rating under Diagnostic Code 8100.












	(CONTINUED ON NEXT PAGE)





For these reasons, the Board finds that the reduction of the 
assigned rating for the Veteran's service-connected headaches 
from 50 to zero percent was proper in this case, and that the 
record does not reflect a compensable rating is warranted.  
Therefore, the benefit sought on appeal must be denied.


ORDER

Inasmuch as the RO's reduction of the assigned rating for the 
service-connected depression from 100 to 30 percent was proper, 
the benefit sought on appeal is denied. 

Inasmuch as the RO's reduction of the assigned rating for the 
service-connected headaches from 50 to zero percent was proper, 
the benefit sought on appeal is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


